

116 S4607 IS: Disaster Relief for Southeastern Small Businesses Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4607IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Kennedy (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide forgiveness for paycheck protection program and economic injury disaster loans related to COVID–19 made to businesses that are located in an area for which the President declared a major disaster related to Hurricane Laura or Hurricane Sally, and for other purposes.1.Short titleThis Act may be cited as the Disaster Relief for Southeastern Small Businesses Act of 2020.2.Loan forgiveness for businesses located in major disaster areas(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Covered disasterThe term covered area means an area for which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) related to Hurricane Laura or Hurricane Sally.(3)Covered entityThe term covered entity means any entity—(A)the principal place of business of which is located in a covered area; and(B)that received a covered loan.(4)Covered loanThe term covered loan means a loan made under— (A)section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); or(B)section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19. (b)Loan forgiveness(1)In generalNotwithstanding section 1106 of the CARES Act (15 U.S.C. 9005), a covered entity shall receive forgiveness of indebtedness on a covered loan in an amount equal to the covered loan amount if the covered entity submits to the lender of the covered loan a one-page online or paper form, to be established by the Administrator not later than 7 days after the date of enactment of this Act, that attests that the covered entity used the covered loan proceeds for eligible activities as described in paragraph (a)(36) or (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636), as applicable. (2)Review and auditThe Administrator may review and audit covered loans for which forgiveness is provided to covered entities under paragraph (1) using the same process used for loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(3)TaxabilityFor purposes of the Internal Revenue Code of 1986—(A)any amount which (but for this paragraph) would be includible in gross income of the covered entity by reason of forgiveness described in paragraph (1) shall be excluded from gross income; and(B)no deduction shall be denied or reduced, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by subparagraph (A). (c)Inapplicability of EIDL advance amount to PPP loan forgiveness amountNotwithstanding paragraph (6) of section 1110(e) of the CARES Act (15 U.S.C. 9009(e)), with respect to a covered entity that received an advance grant under such section 1110(e), the advance amount shall not be reduced from the loan forgiveness amount for a loan for payroll costs made to the covered entity under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(d)ApplicabilityThis Act shall apply with respect to covered loans and advance grants under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) made to a covered entity before, on, or after the date of enactment of this Act. 